DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (20130200097).
Regarding claims 1 and 12, Yang discloses an integrated hand cleaning system comprising: a hand cleaning housing (10A) including dispensing spout (28A) and a sensor (32); an actuator (34) operatively connected to the housing; a cleaning substance reservoir (16A) in fluid communication with the dispensing spout; and a controller (46) operatively connected to the sensor and to the actuator, wherein the controller is configured to activate the actuator based on detection of a user's hand by the sensor (par. 0104). Yang further discloses a method for controlling a hand cleaning system, the method including: receiving, with a controller (46), a sensor signal from a sensor (32) in a hand cleaning housing (10A); and activating an actuator (34) of a hand cleaning system with the controller based on the sensor signal (par. 0104).
Regarding claim 2, the cleaning substance reservoir includes a plurality of separate portions, each of the plurality of separate portions in selective fluid communication with the dispensing spout depending on a user input (par. 0009, 0013, and 0015).
Regarding claim 6, the actuator and the sensor are in electrical communication with at least one power source (60).
Regarding claim 13, the method further comprising dispensing at least one hand cleaning substance from at least one reservoir through a spout (28A) of the hand cleaning housing.
Regarding claim 14, the method further comprising tracking a liquid level of the at least one reservoir with the controller by tracking a count of times dispensing the at least one hand cleaning substance occurs (par. 0015, 0234, and 0262).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Elfstrom (20190246848).
Regarding claims 3 and 7, Yang DIFFERS in that it does not disclose the controller is configured and adapted to be operatively connected to at least one other lavatory system. Attention, however, is directed to the Elfstrom reference, which 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Yang reference in view of the teachings of the Elfstrom reference by employing a controller configured and adapted to be operatively connected to at least one other lavatory system for the purpose of providing the cleaning system in multiple lavatories and to provide a means to monitor the multiple systems.
Claims 4, 5, and 8-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Tran et al. (20210361126).
Regarding claims 4 and 8, Yang DIFFERS in that it does not disclose the hand cleaning housing is at least partially mounted on a cabin wall. Attention, however, is directed to the Tran reference, which discloses a hand cleaning housing that is at least partially mounted on a cabin wall (par. 0003, 0022, and 0042).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Yang reference in view of the teachings of the Tran reference by mounting the housing to a cabin wall for the purpose of providing a convenient means for aircraft passengers and crew to sanitize their hands.
Regarding claims 5 and 10, the cabin wall is dividing between a lavatory area and a seating area (par. 0042 of Tran).
Regarding claim 11, the actuator and the sensor are in electrical communication with at least one power source (60 of Yang).
Regarding claim 9, the cleaning substance reservoir includes a plurality of separate portions, each of the plurality of separate portions in selective fluid communication with the dispensing spout depending on a user input (par. 0009, 0013, and 0015 of Yang).
Claim 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of McClanahan et al. (5422550).
Regarding claim 15, Yang DIFFERS in that it does not disclose the method further comprising sequencing power to the actuator with the controller depending on whether another system is drawing power. Attention, however, is directed to the McClanahan reference, which discloses sequencing power to an actuator with a controller depending on whether another system is drawing power (col. 4, lines 8-14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Yang reference in view of the teachings of the McClanahan reference by sequencing power to the actuator as claimed for the purpose of improving the efficiency of the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754